Tükeey, J.
delivered the opinion of the gourt.
The plaintiff in error sold to the defendants a negro woman and child and entered into a written warranty that they were sound and well. The proof shows that the child was unsound from his birth and of no value whatever, but that the unsoundness was so obvious that any one who had ever seen a negro might discover it by casual view, and that Byrne, one of the purchasers, upon being told, during the sale, that the child was unsound, said he did not care, the woman was worth the money. The court withdrew this *308testimony from the jury and instructed them to disregard it;- that the written warranty of soundness was binding on the vendor, an'd if the property was unsound at the time of sale and date of the warranty, there was a breach of the warranty. Under this charge a verdict was found in favor of the plaintiff below and judgment given thereon; to reverse which this writ of error is prosecuted.
The testimony rejected by the court was pertinent to the issue and ought not to have been withdrawn from the jury. A written warranty does not extend to defects which are visible, or of which the vendee is informed at the time of the sale. 2 Cains Rep. 202: 7th Bingham’s Rep. 603: 10th Law Library, 338, Croke Jac. 387. The charge of the court therefore is erroneous and the judgment must be reversed and the case remanded for a new trial.